Citation Nr: 0917795	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractured right femur with malunion and knee disability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fractured right tibia and fibula with ankle disability, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to October 
1963.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004 and March 2007, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
Veteran's residuals of fractured right femur with malunion 
and knee disability do not result in marked knee or hip 
disability, limitation of extension of the leg to 20 degrees, 
or limitation of flexion of the leg to 15 degrees.  

2.  The competent medical evidence reflect that the Veteran's 
residuals of fractured right tibia and fibula with ankle 
disability result in moderate, but not marked, disability of 
the ankle.  

3.  The competent medical evidence demonstrates that service-
connected disabilities preclude the Veteran from securing or 
following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of fractured right femur with malunion and knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255-5261 
(2008).

2.  The criteria for a 20 percent evaluation for residuals of 
fractured right tibia and fibula with ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262 and 5271 (2008).

3.  The requirements for a TDIU rating have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2004 that fully addressed all 
necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2006 supplemental statement of 
the case after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, April 2007 
correspondence provided Dingess notice.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the April 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The Veteran has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  The November 2002 statement of the case set forth 
the specific rating criteria.  This was followed by 
readjudication in the January 2006 SSOC.  The testimony the 
Veteran gave during a March 2003 hearing at the RO, and the 
medical history and symptoms he reported during the March 
2008 VA examination, reflect that he had knowledge that the 
evaluations would be based upon the effect of his 
disabilities on his daily life and employment.  These factors 
show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The 
appellant was afforded VA medical examinations in May 2001 
and March 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The report of a May 2001 VA examination provides that the 
Veteran had bilateral hip pain with range of motion.  The 
Veteran reported pain on the right knee with extended use.  
Range of motion was from zero degrees extension to 70 degrees 
of flexion.  The knee was stable anteriorly, posteriorly, 
medially and laterally.  Right ankle examination reveled 
tenderness over the lateral malleolus with a defect over the 
distal fibula.  Range of motion was dorsiflexion to 10 
degrees and plantar flexion to 30 degrees.  The ankle was 
stable. 

The report of a May 2001 VA examination of the Veteran's hips 
reflect complaints of bilateral hip pain.  On physical 
examination, range of motion for the right hip was flexion to 
93 degrees, extension to 10 degrees, abduction to 27 degrees, 
internal rotation to 27 degrees and extension rotation to 30 
degrees.  The Veteran tolerated range of motion with moderate 
complaint of pain at either end.

During a March 2003 hearing before a Decision Review Officer, 
the Veteran testified that the claimed disabilities had 
increased in severity since his most recent VA examination.  
Private treatment records dated from 2003 to 2004 reflect 
complaints of low back and leg pain but do not specifically 
address the right tibia, fibula or ankle.  VA medical records 
dated during the appeal period reflect treatment for a 
variety of conditions.  In November 2005, the Veteran 
reported increased joint pain in the hips, right knee and 
back.  

The report of a March 2008 VA examination provides that the 
examiner reviewed the Veteran's claims file and sets forth 
the relevant medical history.  The Veteran reported a dull 
ache in the right knee that increased with prolonged standing 
and was affected by weather changes.  A series of 
viscosupplementation injections had helped some.  He also 
reported right ankle pain in certain positions and some 
swelling.  He used hydrocodone for pain.  He did not have 
flare-ups or joint disease.  He used a motorized scooter and 
sometimes a cane.  He had no episodes of dislocation or 
recurrent subluxation of either joint, or inflammatory 
arthritis.  

On physical examination, the Veteran had mild effusion with a 
10 degree flexion contracture.  In other words, he had -10 
degrees extension.  He had flexion from 10 degrees to 100 
degrees with pain at the endpoint.  Repetitive motion did not 
change it.  There was no ligamentous instability.  X-rays 
revealed rather severe arthritic changes with loss of joint 
space.  

The Veteran's right ankle had no ligamentous instability.  
There was a little swelling.  Dorsiflexion was from zero to 
10 degrees and plantar flexion was from zero to 20 degrees.  
Motion was nonpainful and repetitive motion did not change 
anything.  X-rays of the right tibia and fibula revealed a 
healed fracture with a slight offset of the proximal and 
distal fragments.  This fracture was basically in the middle 
third of the tibia, distal third of the fibula.  X-rays of 
the right ankle revealed mild arthritic changes.  

The pertinent impression was healed fractures of the right 
tibia and fibula, and mild traumatic arthritis of the right 
ankle.  The examiner expressed the opinion that the Veteran 
had moderate to severe impairment in regard to his right 
knee, and mild impairment in regard to his right ankle.  He 
had a 11/4-inch shortening of the right lower extremity 
compared to the left, and this was a significant amount to 
cause some impairment in regard to the shortening as well.  
Deluca provisions could not be clearly delineated.  During a 
flare-up, the Veteran could have further limitation in range 
of motion, amount of pain and in functional capacity but the 
examiner said that he was unable to estimate additional loss 
without resorting to mere speculation.  

Residuals of Fractured Right Femur with Malunion and Knee 
Disability

The Veteran's residuals of fractured right femur with 
malunion and knee disability are evaluated under Diagnostic 
Code 5255-5261.  Diagnostic Code 5255 provides that malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Diagnostic Code 5261 provides that 
limitation of extension of the leg to 20 degrees warrants a 
30 percent evaluation. 

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.  Limitation of flexion of a 
knee to 45 degrees warrants a 10 percent evaluation.  
Diagnostic Code 5260.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

The Board notes that when evaluating joint disabilities rated 
on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for residuals of 
fractured right femur with malunion and knee disability under 
Diagnostic Codes 5255, 5257 or 5261.  

The foregoing evidence simply does not demonstrate that this 
disability results in marked right knee or hip disability 
warranting a 30 percent evaluation under Diagnostic Code 
5255.  The Board recognizes that the March 2008 VA 
examination found that the right knee disability resulted in 
moderate to severe impairment.  However, the report also 
provides that the Veteran's right knee was helped by a series 
of viscosupplementation injections, and he had no flare-ups 
or joint disease, no episodes of dislocation or recurrent 
subluxation, and no inflammatory arthritis.  The Veteran's 
limitation of extension to 10 degrees precludes an increased 
evaluation under Diagnostic Code 5261.  His lack of 
subluxation precludes compensation under Diagnostic Code 5257 
for recurrent subluxation or instability.  

The Veteran's limitation of right knee flexion to 100 degrees 
does not warrant additional compensable under Diagnostic Code 
5260.  See VAOPGCPREC 9-2004.

The Board finds that the effects of pain reasonably shown by 
the record to be due to the Veteran's service-connected 
disability are contemplated in the current 20 percent rating 
assigned under Diagnostic Code 5255.  As noted above, the 
evidence simply does not show that pain has caused functional 
loss comparable to limitation of extension to 20 degrees 
under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an increased evaluation for residuals of 
fractured right femur with malunion and knee disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Residuals of Fractured Right Tibia and Fibula with Ankle 
Disability

The Veteran's residuals of fractured right tibia and fibula 
with ankle disability are evaluated under Diagnostic Code 
5262.  Diagnostic Code 5262 provides that malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.

Full range of motion for the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

Based on a thorough review of the record, the Board finds 
that the foregoing evidence shows that the Veteran's service-
connected disability results in a moderate right ankle 
disability.  The Board finds it significant that the 2001 and 
2008 VA examinations found that his right ankle range of 
motion is approximately only one-half of normal.  Considering 
also the right ankle tenderness that has also been shown on 
VA examination, and giving the Veteran the benefit of all 
reasonable doubt, the Board find that a 20 percent evaluation 
is warranted under Diagnostic Code 5262, for moderate ankle 
disability. 

The Board finds that an evaluation in excess of 20 percent is 
not warranted.  Given that the Veteran's right ankle remains 
stable, the Board finds that his residuals of fractured right 
tibia and fibula simply do not result in a marked ankle 
disability.  Diagnostic Code 5262.

The Board also finds that the effects of pain reasonably 
shown by the record to be due to the Veteran's service-
connected disability are contemplated in the 20 percent 
rating assigned under Diagnostic Code 5262.  The evidence 
simply does not show that pain has caused functional loss 
comparable to marked ankle disability under Diagnostic Code 
5262.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is 
entitled to a 20 percent evaluation for residuals of 
fractured right tibia and fibula with ankle disability.  As 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent, the benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz v. supra.

TDIU

The Veteran contends that his service-connected disabilities 
prevent him from being able to work.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

In addition to the Veteran's two service-connected 
disabilities discussed above, he is service-connected for 
degenerative disc disease, lumbosacral spine, status-post 
decompression and diskectomy, evaluated as 60 percent 
disabling; arthritis, cervical spine, evaluated as 20 percent 
disabling; arthritis, right hip with 1 inch shortening of the 
right leg, evaluated as 10 percent disabling; dysthymic 
disorder, evaluated as 10 percent disabling; and residuals of 
fracture, 5th metatarsal with callosity, evaluated as 
noncompensable.  Even without the increased evaluation 
granted above, the Veteran's combined evaluation was 80 
percent, which satisfies the initial schedular requirements 
for consideration of a TDIU rating.  38 C.F.R. § 4.16(a).

Moreover, in this case there is credible evidence that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  

The report of the May 2001 VA examination provides that the 
Veteran would be unable to continue to work in auto mechanics 
with his present service-connected conditions.  He would be 
unable to either do bench or any auto work secondary to the 
chronicity of his problem, which was not amenable to further 
surgical repair.  An August 2008 VA medical opinion provides 
that, in light of the Veteran's service-connected 
disabilities alone, it was as likely as not that he would be 
able to perform at no more than the sedentary work level.  
This meant carrying or lifting no more than 10 pounds, and no 
more than occasional walking or standing.  He would be unable 
to perform climbing, squatting, or bending-type activities.  

Consideration must be given to the Veteran's background 
including his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The evidence reflects that the Veteran 
has a high school education and a 40-year history of 
employment as an auto mechanic.  Resolving all reasonable 
doubt in favor of the Veteran, the Board finds that these 
factors show that he would be unable to obtain and maintain 
substantially gainful employment at a sedentary job.  

The Board is aware that the Veteran has a number of non-
service-connected conditions, as noted by the RO.  The 
foregoing medical evidence demonstrates that even without 
such non-service-connected conditions, the Veteran's service-
connected disabilities would render him unable to perform the 
job of an auto mechanic.  

In light of the foregoing, the Board finds that the Veteran 
is entitled to a TDIU rating.  


ORDER

An evaluation in excess of 20 percent for residuals of 
fractured right femur with malunion and knee disability is 
denied.

A 20 percent evaluation for residuals of fractured right 
tibia and fibula with ankle disability is granted, subject to 
the rules and regulations governing the award of monetary 
benefits.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


